ACCEPTED
                                                                                  03-14-00528-CR
                                                                                          4685128
                                                                         THIRD COURT OF APPEALS
                                                                                   AUSTIN, TEXAS
                                                                             3/30/2015 9:12:29 AM
                                                                                 JEFFREY D. KYLE
                                                                                            CLERK
                IN THE THIRD COURT OF APPEALS
                    FOR THE STATE OF TEXAS
                                                                   FILED IN
                                                            3rd COURT OF APPEALS
JAMES ALAN WEATHERFORD                                          AUSTIN, TEXAS
                                                            3/30/2015 9:12:29 AM
V.                                                NO.   03-14-00528-CR
                                                              JEFFREY D. KYLE
                                                                    Clerk

THE STATE OF TEXAS

                APPELLANT’S THIRD MOTION FOR
               EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE THIRD COURT OF APPEALS:

       COMES NOW, James Alan Weatherford, by and through his attorney

of record, Dal Ruggles, and files this his Third Motion for Extension of

Time to File Brief and in support thereof, would show the Court the

following:

                                    I.

       That the above-styled and numbered cause is styled The State of

Texas v. James Alan Weatherford, Cause Number 12-0465-K277 in the

368th Judicial District Court of Williamson County, Texas. Appellant was

sentenced on July 23, 2014.

                                    II.

       Appellant plead guilty to counts 1-24 of Possession of Child

Pornography with no agreed plea recommendation. Appellant went to the

Court for punishment. The trial court assessed punishment at five (5) years



	                                                                        1	  
imprisonment for each count to run concurrent with cause number 14-0874-

K368. The date of sentencing was July 23, 2014.

                                     III.

       Appellant’s notice of appeal was filed on August 20, 2014. A motion

for new trial was filed on August 21, 2014. The reporter’s record was filed

on November 19, 2014. The clerk’s record was filed on September 8, 2014

and supplemental clerk’s records were filed on September 18, 2014,

November 21, 2014, November 24, 2014 and November 26, 2014. The due

date for the brief is Monday, March 30, 2015.

                                     IV.

             This is Appellant’s third motion for extension of time to file his

brief. Appellant respectfully requests a thirty day extension of time to file

the brief, which would make such brief due on Thursday, April 30, 2015.

                                      V.

       The undersigned attorney has been unable to complete the brief due to

lack of time. Counsel has completed his review of the record and the

research associated with several legal arguments that may be presented in his

case and is the process of drafting his brief. He has not been able to devote

sufficient time to complete the final draft of his brief however due to a

demanding workload that includes numerous cases and appeals in several



	                                                                           2	  
counties. Counsel is currently working on four felony appeals, two of which

are due within the next week, and one misdemeanor appeal that will possibly

require a hearing on a motion for new trial. Counsel’s active caseload

beyond appellant work includes approximately thirty-five cases in three

different counties. For this reason the undersigned attorney asks that this

extension be granted so that he may devote the additional time necessary to

effectively represent Appellant and so that justice may be done in this case.

                                       Respectfully Submitted,


                                       /s/ Dal Ruggles
                                       DAL RUGGLES
                                       Attorney at Law
                                       1103 Nueces St.
                                       Austin, Texas 78701
                                       Phone: (512) 477-7991
                                       Facsimile: (512) 477-3580
                                       SBN: 24041834
                                       Email: dal@ruggleslaw.com

                                       ATTORNEY FOR APPELLANT




	                                                                              3	  
                      CERTIFICATE OF SERVICE

       I, Dal Ruggles, hereby certify that a true and correct copy of the

foregoing Appellant’s Third Motion for Extension of Time to File Brief was

e-served to Mr. John C. Prezas of the Williamson County District Attorney's

Office on this the 30th day of March, 2015.



                                               /s/ Dal Ruggles
                                              DAL RUGGLES




	                                                                       4